     Case 8:18-bk-13311-CB          Doc 279 Filed 03/11/19 Entered 03/11/19 13:32:55            Desc
                                      Main Document Page 1 of 2


 1    William N. Lobel, SBN 93202
      Pachulski Stang Ziehl & Jones LLP
 2    650 Town Center Drive, Suite 1500
      Costa Mesa, CA 92626                                           FILED & ENTERED
 3    Tel: 714-384-4740
      Fax: 714-384-4741
 4    wlobel@pszjlaw.com                                                   MAR 11 2019
 5    Attorneys for Ruby’s Diner, Inc., et al.,
      Debtors and Debtors-in-Possession                               CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
 6                                                                    BY le         DEPUTY CLERK


 7
                                                                CHANGES MADE BY COURT
 8                                 UNITED STATES BANKRUPTCY COURT

 9                     CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION

10

11   In re:                                        Case No. 8:18-bk-13311-CB

12   RUBY’S DINER, INC., a California              Chapter 11
     corporation, et al,
13                                                 (Jointly Administered With Case Nos.
              Debtors and Debtors-in-Possession,   8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
14                                                 13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-
     Affects:                                      CB; 8:18-bk-13202-CB)
15
         All Debtors
16                                                 ORDER GRANTING MOTION TO EXTEND
         RUBY’S DINER, INC., ONLY                  DEADLINE TO ASSUME, ASSUME AND
17                                                 ASSIGN, OR REJECT NONRESIDENTIAL
                                                   REAL PROPERTY LEASES PURSUANT TO
18       RUBY’S SOCAL DINERS, LLC, ONLY            11 U.S.C. § 365(D)(4)

19       RUBY’S QUALITY DINERS, LLC, ONLY [No Hearing Required Per Local Bankruptcy Rule
                                          9013-1(o)(1)]
20       RUBY’S HUNTINGTON BEACH, LTD.,
21   ONLY
22
         RUBY’S LAGUNA HILLS, LTD. ONLY
23
         RUBY’S OCEANSIDE, LTD., ONLY
24
         RUBY’S PALM SPRINGS, LTD., ONLY
25

26              //

27              //

28
     Case 8:18-bk-13311-CB       Doc 279 Filed 03/11/19 Entered 03/11/19 13:32:55               Desc
                                   Main Document Page 2 of 2


 1          The Court having read and considered the Motion to Extend Deadline to Assume, Assume and

 2   Assign, or Reject Nonresidential Real Property Leases Pursuant to 11 U.S.C. § 365(d)(4) filed on

 3   December 26, 2018, as Docket #174 (the “Motion”) and with good cause shown,

 4          IT IS ORDERED:

 5          1.     The Motion is granted.

 6                                                    ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24        Date: March 11, 2019

25

26
27

28


                                                      2
